Exhibit 3.2 CERTIFICATE OF DESIGNATION OF SERIES A CONVERTIBLE PREFERRED STOCK, $0. OF OPTEX SYSTEMS HOLDINGS, INC. (formerly, Sustut Exploration, Inc.) 1.Designation: Number of Shares. The designation of said series of Preferred Stock shall be Series A Convertible Preferred Stock (the "Series A Preferred Stock"). The number of shares of Series A Preferred Stock shall be 1,027. Each share of Series A Preferred Stock shall have a stated value equal to $6,000 (as adjusted for any stock dividends, combinations or splits with respect to such shares) (the "Series A Stated Value"), and $.001 par value. The existence of the Preferred Stock shall be perpetual. 2.Liquidation Rights.
